                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

CHRISTOPHER CHERRY,

               Plaintiff,                                      Case Number 18-13364
v.                                                             Honorable David M. Lawson

AMERICAN COUNTRY INSURANCE
COMPANY,

               Defendant.
                                               /

                                     ORDER OF DISMISSAL

       On October 27, 2018, the plaintiff filed his complaint in this case seeking a declaratory

judgment that the defendant, his insurer, is obligated to pay any judgment that may be lodged

against him in a separate lawsuit presently pending in the Wayne County, Michigan circuit court.

In his complaint, the plaintiff alleged that the Court has diversity jurisdiction over his claims under

28 U.S.C. § 1332. However, his complaint failed to allege any facts sufficient to establish the

citizenship of the parties. The Court therefore ordered the plaintiff to show cause why the case

should not be dismissed for want of jurisdiction. On November 18, 2018, the plaintiff filed an

amended complaint and a response to the order to show cause in which he now asserts that the

Court has both diversity and federal question jurisdiction over the case. After reviewing the

amended pleading and the plaintiff’s show cause response, the Court finds that the complaint fails

to plead sufficient facts to establish any basis for federal jurisdiction over the purely state law

claims that he has raised. The complaint therefore will be dismissed without prejudice.

       “The jurisdiction of federal courts is defined by Article III of the United States Constitution

and by acts of Congress.” Williams v. Duke Energy Int’l, Inc., 681 F.3d 788, 798 (6th Cir. 2012).

Diversity jurisdiction is provided for in Section 1332 of Title 28, which states, “[t]he district courts
shall have original jurisdiction of all civil actions where the matter in controversy exceeds the sum

or value of $75,000 . . . and is between citizens of different States . . . .” 28 U.S.C. § 1332.

“Diversity of citizenship . . . exists only when no plaintiff and no defendant are citizens of the same

state.” Curry v. U.S. Bulk Transp., Inc., 462 F.3d 536, 540 (6th Cir. 2006) (quotation marks

omitted). With respect to natural persons, “citizenship for purposes of 28 U.S.C. § 1332(a) means

domicile rather than residence.” Stifel v. Hopkins, 477 F.2d 1116, 1120 (6th Cir. 1973). “To

acquire a domicile within a particular state, a person must be physically present in the state and

must have either the intention to make his home there indefinitely or the absence of an intention

to make his home elsewhere.” Ibid. With respect to corporate entities, federal courts “deem a

corporation to have the citizenship of its state of incorporation and its principal place of business,

28 U.S.C. § 1332(c)(1).” Safeco Insurance Co. of America v. City of White House, Tenn., 36 F.3d

540, 544 (6th Cir. 1994). In his original complaint, the plaintiff alleged only that he “resides” in

Wayne County, Michigan, and that the defendant has a “principle [sic] place of business [in

Illinois].” The complaint did not allege any facts to suggest where the plaintiff is domiciled or

where the corporate defendant is incorporated, and the amended complaint adds nothing to the

deficient factual premises stated in the original. The plaintiff therefore has failed to establish that

the requirements for diversity jurisdiction are satisfied.

       The federal district courts also have original jurisdiction over “actions arising under the

Constitution, laws, or treaties of the United States,” 28 U.S.C. § 1331. However, a claim falls

within this Court’s original jurisdiction under 28 U.S.C. § 1331 “only [in] those cases in which a

well-pleaded Complaint establishes either that federal law creates the cause of action or that the

plaintiff[’]s right to relief necessarily depends on resolution of a substantial question of federal

law.” Thornton v. Southwest Detroit Hosp., 895 F.2d 1131, 1133 (6th Cir. 1990) (quoting




                                                 -2-
Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463 U.S. 1, 27-28 (1983)). “[The well-

pleaded complaint] rule provides that ‘federal jurisdiction exists only when a federal question is

presented on the face of the plaintiff’s properly pleaded complaint.’” Loftis v. United Parcel Serv.,

Inc., 342 F.3d 509, 514 (6th Cir. 2003) (quoting Caterpillar Inc. v. Williams, 482 U.S. 386, 392

(1987)). The plaintiff first attempts to invoke the Full Faith and Credit Clause of the federal

Constitution, Art. IV, § 1, and the statutory implementation of that clause under 28 U.S.C. §§ 1738,

1739. He contends that via his lawsuit he seeks to secure “full faith and credit” for any judgment

of liability that may be entered against him in the underlying action, by means of a judgment of

this Court “giving effect” to any such judgment and requiring the defendant insurer to indemnify

him pursuant to a policy of insurance under which he believes he is covered. That position might

have some persuasive import if the plaintiff himself held any judgment that he meant to enforce

and to which he wanted this Court to afford faith and credit. But it is evident from the pleadings

that he is not a judgment creditor nor likely soon to become one; instead he alleges that he expects

to become a judgment debtor, and he merely seeks to enforce a contractual obligation of

indemnification which he alleges requires the defendant to cover any loss that he may suffer as a

result. Moreover, it is well settled that “the Full Faith and Credit Clause, in either its constitutional

or statutory incarnations, does not give rise to an implied federal cause of action.” Thompson v.

Thompson, 484 U.S. 174, 182 (1988); see also Minnesota v. Northern Securities Co., 194 U.S. 48,

72 (1904) (“[Article IV, Section 1] only prescribes a rule by which courts, Federal and state, are

to be guided when a question arises in the progress of a pending suit as to the faith and credit to be

given by the court to the public acts, records, and judicial proceedings of a state other than that in

which the court is sitting [, and] invok[ing] the rule which it prescribes does not make a case arising

under the Constitution or laws of the United States.”).




                                                  -3-
       Next the plaintiff contends that there is a “federal question” implicated by his claims

because the insurance policy at issue covered the operation of a commercial vehicle, and the state

laws that regulate such policies “adopted” requirements from certain federal regulations relating

to the operation of motor vehicle carriers. However, he does not explain how federal regulations

prescribing the minimum level of financial responsibility that must be maintained by a regulated

motor carrier have any relationship to the claims raised in his complaint. See 49 C.F.R. § 387.1

(“This subpart prescribes the minimum levels of financial responsibility required to be maintained

by motor carriers of property operating motor vehicles in interstate, foreign, or intrastate

commerce. The purpose of these regulations is to create additional incentives to motor carriers to

maintain and operate their vehicles in a safe manner and to assure that motor carriers maintain an

appropriate level of financial responsibility for motor vehicles operated on public highways.”).

Instead, he cites various state statutes which he contends bar the defendant from raising certain

defenses against its obligation to indemnify and provide a defense in the state court action. But

the plaintiff has not pointed to any federal statute that creates any cause of action pleaded in his

complaint, nor has he explained how any substantial question of federal law is implicated by his

garden variety contract claims. In order properly to apply the well-pleaded complaint test, the

Court must “look beyond the face of plaintiff's allegations and the labels used to describe [his]

claims and . . . evaluate the substance of plaintiff’s claims” to determine if that substance involves

federal law in any substantial way. Paul v. Kaiser Found. Health Plan of Ohio, 701 F.3d 514, 519

(6th Cir. 2012). Here, based on all of the information submitted to date, the claims plainly do not

involve any substantial question of federal law or invoke any federal cause of action.




                                                -4-
       The remainder of the plaintiff’s amended pleading and argument in the show cause

response is devoted to the proposition that the relevant factors favor the Court’s exercise of its

discretion to entertain the case under the Declaratory Judgment Act. But “[t]he Act provides no

independent source of federal subject-matter jurisdiction.” Manley v. Law, 889 F.3d 885, 893

(June 8, 2018). In order to invoke the “remedial option” provided by the Act, the plaintiff first

must establish that there is some “independent basis for exercising jurisdiction.” Kelly v. Maxum

Specialty Ins. Grp., 868 F.3d 274, 282 n.4 (3d Cir. 2017) (citing Skelly Oil Co. v. Phillips

Petroleum Co., 339 U.S. 667, 671 (1950)). Before the Court may consider whether to exercise its

discretion under the Act, it first must find that there is some sound basis for the invocation of

federal jurisdiction in the first instance. Here there is none.

       Accordingly, it is ORDERED that the complaint is DISMISSED without prejudice.

                                                                    s/David M. Lawson
                                                                    DAVID M. LAWSON
                                                                    United States District Judge

Date: November 29, 2018


                                          PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was
                       served upon each attorney or party of record herein by
                       electronic means or first class U.S. mail on November 29, 2018.

                                                  s/Susan K. Pinkowski
                                                  SUSAN K. PINKOWSKI




                                                    -5-
